— In an action upon a bond assigned to appellant by the executrix of an estate, order denying appellant’s motion to strike out the third affirmative defense in respondents’ answer on the ground of legal insufficiency, reversed on the law, with $10 costs and disbursements, and motion granted, with $10 costs, with leave to defendants to serve an amended answer within ten days after the entry of order hereon. The defense attacked seeks to assert that the bond sued upon was assigned to appellant in violation of the Penal Law. The respondents predicate this defense upon the provisions of section 275 of that Law forbidding assignments of claims for the purpose of bringing suit. However, bonds fall within the exception permitting the assignment by executors and other fiduciaries of "bills receivable, notes receivable, bills of exchange, judgments or other things in action Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ., concur.